case       lti-CV-U~Lti~-F'SC~-JtM   uocument ~y-4     ~112a 11/"15/lti   Nage 1 of L Nage iu #:ie5




       1
   2
   3
   4
   5
   6
    7
    8
   9
   10
                                     UNITED STATES DISTRICT COURT
   11
                                  CENTRAL DISTRICT OF CALIFORNIA
   12
   13 BLUE WATER BOATING,INC.                              Case No. 2:16-cv-03283-PSG-JEM
   14 D/B/A SANTA BARBARA SAILING
      CENTER,a California corporation,                               ORDER ENTERING
   15                                                      STIPULATED PROTECTIVE
               Plaintiffs,                                 ORDER
   16
           vs.
   17
   18 PLAINS ALL AMERICAN PIPELINE,
      L.P., a Delaware limited partnership,
   19 and PLAINS PIPELINE, L.P., a Texas
      limited partnership, and JOHN DOES 1
   20 through 10,
  21
                          Defendants.
  22
  23
  24
  25
  26
  27
  28
           1 40182123.1                                                      Case No. 2:16-cv-03283-PSG-JEM
                           fPROPnSF,DI ORDER F,NTF,RiNC~ STIPUI,ATF,D PRnTF,CTiVE ORDER
case                 ti;i-NS(~-JAM   uocument ~y-4    ~Ileq 11/l~/lti   Nage ~ or ~ Nage iu ~:gee




    1            After full consideration by this Court ofthe Parties' Stipulation for Entry of

   2 Protective Order, and for good cause showing.
   3
                 IT IS HEREBY ORDERED THAT:
   4
   5 The Parties' Stipulation for Entry of Protective Order is GRANTED. The parties are
   6 bound by the terms of the Stipulated Protective Order
   7
   8
                                                                                                i
   9 DATED: ~~~                 l~ 1
                                                    IIJu~    I           ~Il ~' ~~ ~r~`~
  io                         ~l~                    ~~ _ s...—. __ .-_'                    _-_..
  11
                                                            10HN E. McDERMOTT
  12                                                  UNITED STATES MAGISTRATE JUDGE
   13
   14
   15
   16
   17
   18
   19
  20
  21
  22
  23
  24
  25
  26
  27


        40182123.1                                      -1-                 Case No. 2:16-cv-03283-PSG-JEM
                           fPROP(~SEDI nRDF,R F,NTF,RING STfPiJi,ATED PROTECTIVE ORDF,R
